Citation Nr: 1114642	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bipolar disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from April 1992 to September 1992 and again from May 2003 to April 2005.  He also served in the Utah National Guard from approximately 1992 to 2003 and again from 2005 to 2007, with numerous periods of active duty for training (ACDUTRA).
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was first diagnosed with bipolar disorder prior to military service and that his psychiatric disorder was aggravated by his military service, to include ACDUTRA.  

Although the record includes a VA medical opinion, as will be explained below, the Board finds that opinion inadequate and will remand for another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's available active duty service treatment records are negative for a psychiatric disorder in service and no psychiatric diagnosis was noted at entrance to either period of active duty.  Psychiatric evaluations were clinically normal in January 1992 and March 2003 and no pertinent defects or diagnoses were noted.  The report of a February 1998 physical examination was also silent for any pertinent defects or diagnoses.  In addition, in Reports of Medical History dated in January 1992, February 1998, March 2003, and April 2005 the Veteran denied "nervous trouble of any sort" and "depression or excessive worry."  In the April 2005 Report of Medical History the Veteran indicated that he was taking Trazadone for sleeping problems.  In February 2005 the Veteran indicated that he was taking Lithium Carbonate, a drug used to treat bipolar disorder.

VA treatment records dated in November 2007 show that the Veteran reported that he was first diagnosed with bipolar disorder approximately 18 years earlier (1989) and indicate that the Veteran was receiving treatment for his bipolar disorder from Dr. B.  

The Veteran was afforded a VA psychiatric examination in May 2008 at which time he reported that he was formally diagnosed with bipolar disorder in the 1980s.  Following mental status examination, the diagnosis was bipolar disorder.  The examiner noted that "it appears as if" the Veteran joined the National Guard with a pre-existing mental health condition and his symptoms "certainly" appeared before his period of activated service.  

Physical examination conducted prior to the Veteran's first period of active duty in 1992 noted no psychiatric defect; however, he later reported that he was first diagnosed with bipolar disorder in 1989.  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The May 2008 VA medical examination included the examiner's opinion is insufficient because the examiner noted that "it appears" the Veteran's bipolar disorder preexisted his National Guard service.  In addition to the speculative language, the opinion does not address whether it clearly and unmistakably existed prior to the Veteran's entry onto active duty in 1992; not his National Guard service.  Thus, another examination is required.  38 C.F.R. § 3.159(c)(4) (2010).  

Also, the Veteran's representative contends that there are outstanding private treatment records from Dr. B that have not yet been associated with the claims file.  Significantly, the representative contends that these records show that the Veteran was, in fact, diagnosed with bipolar disorder in 1989, prior to active military service.  In May 2010 correspondence the RO requested that the Veteran submit an authorization form with Dr. B's address and the Veteran has not returned the appropriate authorization form so that VA may obtain these records.  Since these alleged records could have a significant impact in this case, a second attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran again of the necessity of obtaining treatment records from Dr. B. and inform the Veteran that he may submit these records himself or authorize VA to obtain them on her behalf.  The RO must also include Release and Authorization forms so that the RO has the authority to obtain these records.  

Once the RO receives the signed Release and Authorization form from the Veteran, attempt to obtain copies of treatment records from Dr. B.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of the bipolar disorder.  The claims file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty in April 1992?  

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's psychiatric disorder had its onset in service, dated from April 1992 to September 1992 and from May 2003 to April 2005?

The examiner's attention is directed to January 1992, February 1998 and May 2003 Reports of Medical History wherein the Veteran denied a history of treatment for a mental condition or history of nervous trouble or depression; his self-report of diagnosis in 1989 and his 2005 report of taking Lithium Carbonate.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.     

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


